


110 HRES 197 IH: Commending Vice President Al Gore on his

U.S. House of Representatives
2007-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 197
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2007
			Mr. Engel submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Commending Vice President Al Gore on his
		  well-deserved recognition for the Academy Award-winning documentary, An
		  Inconvenient Truth.
	
	
		Whereas Vice President Al Gore has worked tirelessly for
			 over 30 years to increase awareness of the dangers of global warming;
		Whereas Vice President Gore’s climate change work was
			 recently documented in the widely acclaimed film, An Inconvenient
			 Truth;
		Whereas An Inconvenient Truth was
			 recognized as the best documentary film at the 79th Annual Academy
			 Awards;
		Whereas according to the Intergovernmental Panel on
			 Climate Change (IPCC), global temperatures are likely to increase by 2 to 11
			 degrees Fahrenheit between 1990 and 2100;
		Whereas this rise in temperature has resulted in and will
			 continue to result in a rise in sea levels, higher incidence of drought,
			 strengthened hurricanes, and an increase in the number of severe weather
			 events;
		Whereas the rise in global temperatures has already had
			 severe impacts in the Arctic, including the thawing of permafrost, the
			 retreating of glaciers, and the thinning of ice sheets;
		Whereas the international scientific consensus is that
			 global warming is caused by greenhouse gas emissions due to human activities
			 such as burning fossil fuels;
		Whereas there are many actions we can take now to reduce
			 greenhouse gas emissions without harming our economy, including investing in
			 renewable sources of energy and dramatically increasing energy
			 efficiency;
		Whereas the film An Inconvenient Truth
			 allowed Vice President Gore to reach millions with his message about the
			 dangers of climate change and our ability to avert the worst of these
			 dangers;
		Whereas Al Gore was also recently nominated for a Nobel
			 Peace Prize for his work on global warming; and
		Whereas the Vice President’s labors have finally helped
			 create the public will to seriously address the climate change crisis: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates Vice
			 President Al Gore on the Academy Award for Best Documentary Film being given to
			 An Inconvenient Truth on February 25, 2007;
			(2)commends director
			 Davis Guggenheim and producers Lawrence Bender and Laurie David for having the
			 foresight to turn Vice President Gore’s work on climate change into a
			 documentary that has entertained and informed millions of people around the
			 globe;
			(3)recognizes the
			 role of Vice President Gore in making climate change one of the major issues of
			 the 110th Congress;
			(4)expresses hope that
			 the Congress and the President will have the wisdom and the political will to
			 enact meaningful climate change legislation; and
			(5)directs the Clerk
			 of the House of Representatives to transmit an enrolled copy of this resolution
			 to Vice President Al Gore.
			
